Citation Nr: 1441643	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a left knee disorder (claimed as knee replacement).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Michigan, so the matter is now handled by the RO in Detroit, Michigan.

The Veteran requested a hearing at the RO before a member of the Board in his July 2012 substantive appeal.  However, in April 2013, the Veteran requested that his hearing be canceled due to health issues and asked that his case be sent to the Board.  As there have been no further hearing requests, the Board deems this hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2013).  

In June 2013 and February 2014, the Board remanded these claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran's heart disorder is not causally or etiologically due to service, and may not be presumed to have been incurred in service.

2.  The competent and probative evidence shows that the Veteran's lumbar spine disorder is not due to his period of service, and may not be presumed to have been incurred in service.

3.  The competent and probative evidence shows that the Veteran's left knee disorder is not due to his period of service, and may not be presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A letter dated January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a July 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

The duty to assist has also been met.  The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained.  The RO/AMC attempted to obtain the Veteran's SSA records, but was notified by the SSA that these records were unavailable.  In October 2013, the RO/AMC issued a Formal Finding on the Unavailability of Disability Medical Records from SSA.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations and VA medical opinions pertinent to the issues on appeal have been obtained.  Virtual VA records have been reviewed.  

The Board notes that actions requested in the prior remands have been undertaken.  In June 2013, the RO was instructed to obtain Social Security Records.  An attempt was made to obtain these records, as noted above.  In February 2014, the RO was instructed to obtain VA treatment records, to afford the Veteran VA examinations, and to obtain medical opinions.  Additional treatment records were associated with the claims file, and the Veteran was afforded VA examinations in March 2014.  Medical opinions were provided in the VA examination reports.  Accordingly, the Board finds that there has been substantial compliance with the prior remands and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, the Board finds that all available records have been obtained and associated with the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a heart disorder, a lumbar spine disorder, and a left knee disorder.  He asserts his current disorders are a result of his time in service.

In general, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002). 

Service connection for certain chronic diseases, including arthritis or cardiovascular disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and cardiovascular disease are listed in 38 C.F.R. § 3.309(a), and therefore, service connection based on continuity of symptomatology is for application in these claims.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Entitlement to Service Connection for a Heart Disorder

The Veteran asserts he has a heart disorder that began during service.

Service treatment records were reviewed and are negative for any complaints, treatment, or diagnoses of a heart disorder.  On the Veteran's Report of Medical History for his separation examination in January 1953, the Veteran reported pain or pressure in the chest, palpitation or pounding heart.  The physician commented that the Veteran had no significant abnormalities.  On the January 1953 separation examination, the Veteran's heart was noted to be normal, and no defects pertaining to the heart were noted.

Post service, the Veteran asserts that in June 2003, he went to the hospital for pneumonia and his heart was barely beating.  He asserts he received a pacemaker.  VA and private medical records were reviewed and show that the Veteran has received intermittent treatment for a heart disorder.  Specifically, a September 2006 x-ray of the chest revealed a dual chamber cardiac pacer over the left hemithorax and that the heart had mild atherosclerotic plaque in the aorta.  Subsequent VA medical records indicate that the Veteran has received periodic treatment for placement of the Veteran's pacemaker and treatment of dyspnea.  His pacemaker was replaced in June 2011. 

The Veteran was afforded a VA examination in March 2014.  The examiner noted that the Veteran was diagnosed with a supraventricular arrhythmia in June 2003.  The Veteran reported that he went in the hospital for pneumonia and his heartbeat dropped to barely beating, so a pacemaker was put in.  Since then, the Veteran reported that he has been doing fair.  He indicated he had the pacemaker replaced in June 2011, and that he sees his cardiologist once a year.  The Veteran indicated his only current symptom was shortness of breath.  The examiner noted that the Veteran did not have ischemic heart disease.  

After examination and review of the claims file, the examiner opined that the Veteran's heart disorder was less likely than not incurred in or caused by his time in service.  The examiner stated that the Veteran was not seen for or treated for a heart disorder while on active duty.  The examiner noted that the Veteran had marked that he had chest pain and palpitation or pounding heart on his discharge physical in January 1953; however, this was by history alone and physical examination of the heart was normal.  The examiner explained that these symptoms could be from numerous medical conditions, other than the heart.  As examples, the examiner noted that chest pain could be from lung conditions, musculoskeletal conditions, digestive conditions, or other conditions such as shingles or panic attacks.  The examiner explained that palpitations can also be from other conditions besides the heart, including stress or anxiety, strenuous exercise, caffeine, nicotine, fever, or other medications.  The examiner noted that there was also no medical evidence of ongoing treatment for a heart disorder immediately after discharge.  The Veteran himself indicated that his heart condition began in 2006, 53 years after service.  The examiner stated that in 2006, the Veteran had atrial fibrillation, bradycardia, sick sinus syndrome and required a pacemaker.  The examiner explained that atrial fibrillation and sick sinus syndrome can be seen frequently in the elderly with aging, and furthermore, these conditions are less likely to have the symptoms of chest pain and palpitations/pounding heart that the Veteran experienced during service. 

Unfortunately, the totality of evidence indicates that the Veteran's heart disorder was not incurred during service.  The only medical opinion of record indicates that the Veteran's current heart disorder is not related to the symptoms experienced during service.  See March 2014 VA examination.  The VA examiner explained that there was no evidence of a heart disorder until 53 years after service, and the Veteran's currently diagnosed heart disorder is less likely to have the symptoms of chest pain, palpitations and pounding heart that the Veteran experienced during his separation examination. 

The Board notes that laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, a heart disorder falls outside the realm of common knowledge of a layperson.  Thus, while the Veteran can competently report the onset and symptoms of a heart disorder, such as palpitations and pressure, an actual diagnosis requires objective testing to diagnose, and heart symptoms can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current heart disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current heart disorder began during service, as a layperson, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current heart disorder is not competent medical evidence, as such questions require medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals no relationship between his current heart disorder and his time in service, is of greater probative value than the lay contentions of the Veteran.  

The Board does not dispute the fact that the Veteran has a current heart disorder and that he reported heart symptoms during his separation examination.  However, because of the absence of a medical nexus between his current diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection. 

In summary, although the Veteran has a current diagnosis, the weight of the evidence reflects that the Veteran did not develop the claimed heart disorder during service or within a year after discharge.  Although the Veteran noted a few symptoms at separation, there was no treatment or a diagnosis of a heart disorder at any time during his service.  Furthermore, there are no medical opinions of record that link the Veteran's current diagnosis to service.  Additionally, based on the evidence of record, service connection may not be granted on a presumptive basis for a chronic disability, or as due to exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(3), 3.309.  Also, there is no evidence of continuity of symptomatology as the disorder was not specifically noted in service and it was not noted in post-service treatment records until many years after service.

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a heart disorder must be denied.

B.  Entitlement to Service Connection for a Lumbar Spine Disorder

The Veteran asserts his current lumbar spine disorder is due to his time in service; specifically, the Veteran claims that running up and down hills while carrying his weapon during service caused his lumbar spine disorder.  

Service treatment records were reviewed and are negative for any complaints, treatment, or diagnoses of a lumbar spine disorder.  On the Veteran's Report of Medical History for his separation examination in January 1953, the Veteran reported painful joints, arthritis or rheumatism, and bone, joint, or other deformity.  The physician at the time commented that the Veteran had no significant abnormalities.  On the January 1953 separation examination, the Veteran's spine was noted to be normal, and no defects pertaining to the spine were noted.

Post service, the Veteran has received intermittent treatment for a lumbar spine disorder.  Specifically, a June 2010 VA medical record shows that the Veteran had mild chronic degenerative osteoarthritis of the lumbar spine.

The Veteran was afforded a VA examination in March 2014.  The Veteran indicated that he had no specific injury to his back.  His wife stated that the Veteran used to do a lot of heavy lifting, but she did not recall any specific injury.  The Veteran reported that he currently suffers from low backaches and is unable to stand up straight.  He indicated that his low back pain was due to going up hills in Korea while carrying his weapon.  The Veteran noted that he did not seek treatment for his back during service.  After examination, the Veteran was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome and spondylolisthesis.

After examination and review of the claims file, the examiner opined that the Veteran's current lumbar spine disorder was less likely than not caused by or had an onset during service.  The examiner noted that the Veteran was not seen for or treated for a back condition while on active duty military service.  The examiner noted that although Veteran marked yes to swollen or painful joints, there was no specific mention of a back condition and physical examination of the back was normal.  The examiner also explained that there was no medical evidence of ongoing treatment for a back condition immediately after discharge.  Furthermore, the examiner stated that after service, the Veteran was able to work for the railroad, on a dairy, and for GM.  By the Veteran's own admission, his back condition did not begin until 2004, approximately 51 years after service.  The examiner noted that there was no medical evidence of a back condition until 2010, 57 years after service.  The examiner stated that the degenerative changes in the Veteran's thoracic and lumbar spine are not unusual in a person the Veteran's age and are part of the aging process. 

Unfortunately, the totality of evidence indicates that the Veteran's lumbar spine disorder was not incurred during service or within a year after service.  The only medical opinion of record indicates that the Veteran's current lumbar disorder is not related to service.  See March 2014 VA examination.  The VA examiner explained that there was no evidence of a lumbar spine disorder until 57 years after service, and the Veteran's currently diagnosed lumbar spine disorder is less likely due to service, as it is part of the aging process.

The Board notes that laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, a lumbar spine disorder falls outside the realm of common knowledge of a layperson.  Thus, while the Veteran can competently report the onset and symptoms of a lumbar spine disorder, such as pain, an actual diagnosis requires objective testing to diagnose, and lumbar spine symptoms can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran noted in service or following service are in any way related to his current lumbar spine disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current lumbar spine disorder began during service, as a layperson, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current lumbar spine disorder is not competent medical evidence, as such questions require medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals no relationship between his current lumbar spine disorder and his time in service, is of greater probative value than the lay contentions of the Veteran.  

The Board does not dispute the fact that the Veteran has a current lumbar spine disorder and that although he did not indicate back symptoms at separation, he did report painful joints, arthritis or rheumatism, and bone, joint, or other deformity during his separation examination.  However, because of the absence of a medical nexus between his current diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection. 

In summary, although the Veteran has a current diagnosis, the weight of the evidence reflects that the Veteran did not develop the claimed lumbar spine disorder during service.  There was no treatment or a diagnosis of a lumbar spine disorder at any time during his service.  Furthermore, there are no medical opinions of record that link the Veteran's current diagnosis to service.  Additionally, based on the evidence of record, service connection may not be granted on a presumptive basis for chronic disability and there is no evidence of continuity of symptomatology, as the disorder was not specifically noted in service and it was not noted in post-service treatment records until many years after service.

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disorder must be denied.

C.  Entitlement to Service Connection for a Left Knee Disorder

The Veteran asserts his current left knee disorder is due to his time in service; specifically, the Veteran claims that running up and down hills while carrying his weapon during service caused his left knee disorder.  

Service treatment records were reviewed and are negative for any complaints, treatment, or diagnoses of a left knee disorder.  On the Veteran's Report of Medical History for his separation examination in January 1953, the Veteran reported painful joints, arthritis or rheumatism, and bone, joint, or other deformity.  The physician at the time commented that the Veteran had no significant abnormalities.  On the January 1953 separation examination, the Veteran's lower extremities and musculoskeletal system were noted to be normal.

Post service, the Veteran has received intermittent treatment for a left knee disorder.  Specifically, the Veteran underwent a total left knee arthroplasty in 2002, for degenerative osteoarthritis of the left knee.    

The Veteran was afforded a VA examination in March 2014.  The Veteran indicated that it was difficult to go up hills in Korea during service, but denied any specific injury to the knee during service.  The Veteran reported that post service, while working, he slipped on a steel grate and injured his left knee.  He received worker's compensation for the injury and underwent a total knee replacement in 2002.  He denied any current symptoms.

After examination and review of the claims file, the examiner opined that the Veteran's current left knee disorder was less likely than not caused by or had an onset during service or within one year of discharge from service.  The examiner noted that the Veteran was not seen for or treated for a left knee condition while on active duty military service.  The examiner stated that although Veteran marked yes to swollen or painful joints, he marked no to "trick" or locked knee.  Furthermore, at the time of separation, physical examination of the knees was normal.  The examiner also noted that there was no medical evidence of ongoing treatment for a left knee condition immediately after discharge.  After service, the Veteran was able to work for the railroad, on a dairy, and for GM.  The examiner noted that by the Veteran's own admission, his left knee condition began around 1998, 45 years after service, when he had a worker's compensation injury, unrelated to service. The examiner stated that the Veteran had a total left knee replacement in 2002, secondary to the work injury.

Unfortunately, the totality of evidence indicates that the Veteran's left knee disorder was not incurred during service.  The only medical opinion of record indicates that the Veteran's current left knee disorder is not related to service.  See March 2014 VA examination.  The VA examiner explained that there was no evidence of a left knee disorder until 45 years after service, and the Veteran's currently diagnosed left knee disorder is less likely due to service, and is due to his post-service work injury.

The Board notes that laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, a left knee disorder falls outside the realm of common knowledge of a layperson.  Thus, while the Veteran can competently report the onset and symptoms of a left knee disorder, such as pain, an actual diagnosis requires objective testing to diagnose, and knee symptoms can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran noted in service or following service are in any way related to his current left knee disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current lumbar spine disorder began during service, as a layperson, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current left knee disorder is not competent medical evidence, as such questions require medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals no relationship between his current left knee disorder and his time in service, is of greater probative value than the lay contentions of the Veteran.  

The Board does not dispute the fact that the Veteran has a current left knee disorder and that although he did not specifically indicate a knee problem at separation, he did report painful joints, arthritis or rheumatism, and bone, joint, or other deformity during his separation examination.  However, because of the absence of a medical nexus between his current diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection. 

In summary, although the Veteran has a current diagnosis, the weight of the evidence reflects that the Veteran did not develop the claimed left knee disorder during service.  There was no treatment or a diagnosis of a left knee disorder at any time during his service.  Furthermore, there are no medical opinions of record that link the Veteran's current diagnosis to service.  Additionally, based on the evidence of record, service connection may not be granted on a presumptive basis for chronic disability and there is no evidence of continuity of symptomatology, as the disorder was not specifically noted in service and it was not noted in post-service treatment records until many years after service.

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left knee disorder must be denied.


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied. 

Entitlement to service connection for a left knee disorder (claimed as knee replacement) is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


